Citation Nr: 1208763	
Decision Date: 03/07/12    Archive Date: 03/19/12

DOCKET NO.  99-20 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than January 24, 2007, for the award of secondary service connection for a depressive disorder.

2.  Entitlement to an evaluation in excess of 20 percent for a herniated disc with a history of low back pain, prior to February 4, 2003.

3.  Entitlement to an evaluation in excess of 40 percent for a herniated disc with a history of low back pain, beginning February 4, 2003.

4.  Entitlement to an initial rating in excess of 30 percent for a depressive disorder.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to October 1969.

By a rating decision entered in August 1996, the Department of Veterans Affairs (VA) Regional Office (RO), in pertinent part, increased the rating for service-connected herniated disc with a history of low back pain from 10 to 20 percent, effective from May 15, 1996.  The Veteran appealed to the Board of Veterans' Appeals (Board), seeking a still higher evaluation.  In April 2003, while the appeal was pending, the RO increased the rating for his low back disability to 40 percent, effective from February 4, 2003.  In April 2006, the Board denied an evaluation in excess of 20 percent prior to February 4, 2003, and in excess of 40 percent thereafter.

The Veteran appealed the Board's April 2006 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2008, the parties to the appeal (the Veteran, through his attorney, and a representative from VA General Counsel) filed a Joint Motion for Partial Remand of the Board's decision (Motion).  The parties agreed that the Board's decision should be vacated and remanded insofar as it had denied higher evaluations for the Veteran's service-connected low back disability.  The parties also agreed that the Veteran was entitled to a statement of the case (SOC) with respect to the issue of his entitlement to TDIU, denied in a rating decision of February 2005.  38 C.F.R. §§ 19.29, 20.200, 20.201, 20.302.  The Court granted the Motion in July 2008.

In August 2009, the Board remanded the case for additional development, to include issuance of a SOC pertaining to TDIU.  In so doing, the Board noted that 

the Veteran had perfected an appeal with respect to the evaluation and effective date assigned for the award of secondary service connection for a depressive disorder (effectuated by an October 2007 rating decision).  However, inasmuch as it was unclear whether the RO had completed action on those issues, the Board deferred adjudication of those issues until such time, if any, that the issues were certified to the Board.

In May 2010, while the case was in remand status, the RO furnished the Veteran a SOC with respect to his claim for TDIU.  Thereafter, he perfected an appeal of that issue by filing a substantive appeal.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302.  After taking further action, the RO confirmed and continued the prior denials, and certified the case to the Board, to include the matter of the Veteran's entitlement to TDIU and his claim for a higher evaluation and earlier effective date for service connection for a depressive disorder.  The issues presently on appeal are as set forth above, on the title page.

The Board's present decision is limited to the matter of the Veteran's entitlement to an effective date earlier than January 24, 2007, for the award of service connection for a depressive disorder.  For the reasons set forth below, the remaining issues on appeal are being REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran was discharged from service in October 1969.

2.  A claim for service connection for a psychiatric disorder was first received on January 24, 2007.



CONCLUSION OF LAW

The criteria for an effective date earlier than January 24, 2007, for the award of secondary service connection for a depressive disorder have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided a VCAA notice letter in May 2007, pertinent to the claim that is currently being decided.  The letter advised the Veteran of what information and evidence is needed to substantiate a claim for secondary service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.

The May 2007 letter did not advise the Veteran of how effective dates are assigned.  However, information of that nature was included a March 2008 SOC, and the claim was thereafter readjudicated in May 2010.  Moreover, the appeal of this issue arises from an initial award of service connection.  In Dingess, the Court held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, as well as VA and private treatment records and examination reports and records from the Social Security Administration.

Although, as indicated, the Board is remanding other issues on appeal for additional development, there is no reasonable possibility that the development sought will produce evidence bearing any more favorably on the matter being decided herein.  To defer adjudication of this matter would serve no useful purpose.  Indeed, it would serve only to further delay the adjudication of the claim, with no possibility of additional benefit flowing to the Veteran.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and did so.  In addition, the Veteran has been represented by his attorney, who is well versed in VA law, for several years.  Any error in the sequence of events or content of the notices is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed. 38 C.F.R. § 3.151(a) (2011).  A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p) (2011).  An informal claim is "[a]ny communication or action, indicating an intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a) (2011).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.

The general rule with regard to the effective date to be assigned for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  See 38 C.F.R. § 3.400 (2011) (to the same effect).  An exception to that rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  In that situation, the effective date of the award is made retroactive to "the day following the date of discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1) (West 2002).  See 38 C.F.R. § 3.400(b)(2) (2011) (to the same effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) (holding that § 5110(b)(1) "applies only to those awards of disability compensation actually based on a claim filed within one year after the veteran's separation").

Following a review of the record in this case, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the assignment of an effective date earlier than January 24, 2007, for the award of secondary service connection for a depressive disorder.  The evidence does not show, and the Veteran does not contend, that a claim for service connection for a psychiatric disorder was filed during the one-year period following his separation from service.  Accordingly, the effective date for the award of service connection can be no earlier than the date of receipt of his claim.

In this regard, the Board acknowledges that there was evidence in the claims file prior to January 24, 2007, that tended to support the proposition that the Veteran suffered from depression as a result of service-connected disability.  During VA treatment in April 2002, for example, it was noted that the Veteran had had complaints of depression since leaving his job (as a result of back pain).  Similarly, during a VA general medical examination conducted in February 2003, the Veteran reported that the chronicity of his back pain caused him to feel depressed.  Further, in June 2005, a private physician, P. Warwick Green, M.D., noted that the Veteran "developed secondary depression because of his spinal injuries which prevented him from returning to work . . . ."

The Board notes, however, that none of this evidence, or any of the other evidence actually or constructively of record prior to January 24, 2007, contained anything to suggest that the Veteran intended to apply for, or was otherwise requesting a determination on a claim for, secondary service connection for a psychiatric disorder.  38 C.F.R. §§ 3.1(p), 3.155(a) (2011).  

Moreover, VA regulation specifically provides that VA and private medical records will be accepted as informal claims only after a formal claim for compensation has been allowed, or a formal claim for compensation has been disallowed for the reason that the service-connected disability is not compensable in degree.  38 C.F.R. § 3.157(b) (2011).  Thus, medical evidence dating prior to January 24, 2007 does not constitute a claim for secondary service connection.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) ("The mere presence of the medical evidence does not establish an intent on the part of the [claimant] to seek secondary service connection. . . ."); see also MacPhee v. Nicholson, 459 F.3d 1323, 1327 (Fed.Cir.2006) (stating that § 3.157(b)(1) "makes clear that a medical examination report will only be considered an informal claim for an increase in disability benefits if service connection has already been established for the disability."); Crawford v. Brown, 5 Vet. App. 33, 35-36 (1993).

Upon review of the record, the Board finds no evidence that a claim for service connection for a psychiatric disorder was filed prior to the current effective date of January 24, 2007.  As such, the claim for an effective date earlier than January 24, 2007, for the award of service connection for a depressive disorder must be denied.

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

An effective date earlier than January 24, 2007, for the award of secondary service connection for a depressive disorder is denied.


REMAND

Generally speaking, when VA receives a complete or substantially complete application for benefits, it is required to make reasonable efforts to help the claimant obtain evidence necessary to substantiate his claim, to include relevant records from Federal and private sources.  38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).  VA is also required to provide a medical examination and/or opinion when necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

In the present case, the Veteran reported during an April 2010 VA mental disorders examination that he was actively pursuing an extension of workers' compensation benefits; presumably, based on the severity of back symptoms.  VA treatment records appear to show that he is getting treatment for orthopedic problems from a private physician, Dr. Green, and that he is also receiving ongoing primary care from a Dr. Dragone.

Presently, the only treatment reports of record from Dr. Green are dated from February to April 1996; when Dr. Green first began seeing the Veteran for back problems.  The most recent treatment records from Dr. Dragone are dated in December 2006, and no attempt has been made to obtain documentation generated in connection with the Veteran's recent pursuit of an extension of workers' compensation benefits.  Because this evidence could bear on the outcome of the Veteran's appeal, efforts should be made to procure it. 38 U.S.C.A. § 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2011).

The claims file does not contain a medical opinion that clearly and objectively addresses the matter of whether the Veteran's multiple service-connected disabilities, considered together, and without regard to non-service-connected disorders, render him unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16 (2011).  In addition, when he was most recently examined in April 2010 for purposes of evaluating the severity of his service-connected low back and depressive disorders, the claims file was not made available to the examiners.  Under the circumstances, the Board finds it necessary to have the Veteran re-examined for purposes of obtaining additional information, and an opinion, with respect to the impact of the Veteran's multiple service-connected disabilities on his ability to secure and maintain substantially gainful employment.

The most recent records of the Veteran's treatment at the VA Medical Center (VAMC) in Northport, New York, are dated in May 2010.  On remand, efforts should be made to obtain records of any relevant VA treatment he may have undergone since that time, in order to ensure that his claims are adjudicated on the basis of an evidentiary record that is as complete as possible.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

For the reasons stated, this case is REMANDED for the following actions:

1.  Ask the Veteran to provide completed release forms for records pertaining to any relevant treatment he has received from Dr. Green since April 1996, and from Dr. Dragone since December 2006.  Also ask the Veteran to identify, and provide appropriate releases for, any other care providers who may possess new or additional evidence pertinent to the issues remaining on appeal.  If he provides the necessary release(s), the identified relevant records should be requested.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claims file.  If any of the identified records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

2.  With appropriate release from the Veteran (if necessary), make efforts to obtain copies of medical records and other relevant documentation generated in connection with the Veteran's recent pursuit of an extension of workers' compensation benefits.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

3.  Obtain copies of records pertaining to any relevant treatment the Veteran has received through the VAMC in Northport, New York, since May 6, 2010.  The evidence obtained, if any, should be associated with the claims file.  If the records are not available, the claims file should be annotated to reflect that fact, and the Veteran and his representative should be notified.

4.  After the foregoing development has been completed to the extent possible, arrange to have the Veteran scheduled for a VA mental disorders examination.  The examiner should review the claims file.  After examining the Veteran, and conducting any evaluations, studies, and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected depressive disorder and provide a Global Assessment of Functioning score.  The examiner should also address the impact of the Veteran's depressive disorder on his ability to obtain or retain gainful employment.  A medical rationale should be provided for all opinions expressed.

5.  Also arrange to have the Veteran scheduled for a VA spine examination.  The examiner should review the claims file.  After examining the Veteran, and conducting any studies and/or tests deemed necessary, the examiner should fully describe all symptomatology and functional deficits associated with the Veteran's service-connected low back disability (herniated disc with a history of low back pain).

In so doing, the examiner should conduct range of motion studies on the low back, including a description of the degree at which pain begins, if any.  The examiner should also document whether the Veteran experiences functional impairments such as weakness, excess fatigability, incoordination, or pain due to repeated use or flare-ups, and should document all objective evidence of such impairments, including spasm and muscle atrophy.  If feasible, the examiner should portray these factors in terms of degrees of additional loss in range of motion.

The examiner should document, to the extent possible, any neurological impairments attributable to the Veteran's service-connected low back disability and should also describe the frequency and duration of exacerbations of symptoms, to include any incapacitating episodes (i.e., acute signs and symptoms that require bed rest prescribed by a physician and treatment by a physician).

Finally, the examiner should render an opinion, based upon review of the record and consistent with sound medical principles, as to whether it is at least as likely as not (i.e., whether it is 50 percent or more probable) that the Veteran's service-connected disabilities (herniated disc with a history of low back pain, depressive disorder, tinnitus, and bilateral hearing loss) render him unable to obtain or retain substantially gainful employment.  

A medical rationale should be provided for all opinions expressed.

6.  After conducting any additional development deemed necessary, the claims remaining on appeal should again be reviewed.  If any benefit sought remains denied, furnish a supplemental statement of the case to the Veteran and his representative, and afford them an opportunity to respond.

Thereafter, the claims file should be returned to the Board, if otherwise in order.  No action is required by the appellant until he receives further notice, but he may furnish additional evidence and argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board intimates no opinion, either legal or factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


